Citation Nr: 0201206	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-14 934	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


(The issue of entitlement to a waiver of the recovery of an 
overpayment of Department of Veterans Affairs improved 
pension benefits in the amount of $7,003.00, will the subject 
of a separate decision).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO.  In that decision, the RO denied the veteran's claim for 
service connection for PTSD.  In January 1999, the veteran 
filed a notice of disagreement with this determination.  In 
July 1999, the veteran was furnished a statement of the case, 
which addressed the issue of whether new and material 
evidence had been submitted to reopen the claim of service 
connection for PTSD, and which provided the governing laws 
and regulations concerning finally decided claims.  In July 
1999, the veteran filed his substantive appeal.  A hearing 
was held at the RO in September 1999.  Thereafter, in 
November 1999, the veteran was furnished a supplemental 
statement of the case, in which the RO apparently reopened 
the veteran's claim for service connection for PTSD, and 
denied the claim on the merits.

In June 2000, the veteran requested an increased rating for 
tinnitus.  However, a review of the record reflects that the 
veteran has not established entitlement to service connection 
for tinnitus.  Instead, the record reflects that service 
connection for tinnitus was denied by the RO in a September 
1982 rating decision.  Therefore, the Board construes this 
matter as a request to reopen that claim.  As this matter has 
not been developed for appellate review, the Board refers the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for tinnitus to the 
RO for appropriate action.



FINDINGS OF FACT

1.  In December 1988, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

2.  In rating decisions dated in September 1994, January 
1995, and in January 1996, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for PTSD.  The veteran did not initiate 
an appeal with respect of these adverse determinations.

3.  The evidence submitted since the January 1996 rating 
decision includes evidence which is not cumulative or 
redundant of evidence previously considered, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

4.  The veteran does not have PTSD caused by any event that 
occurred during his period of active military service.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision, which declined the 
veteran's request to reopen his claim of entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2.  The evidence received since the January 1996 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.302, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In accordance with the VCAA, the Board finds that all 
required notice and development action specified by the 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000), have been complied with during the 
pendency of this appeal.  In this regard, by virtue of the 
December 1998 rating decision, a July 1999 statement of the 
case, and a November 1999 supplemental statement of the case, 
the veteran and his representative were given notice of the 
information and evidence necessary to substantiate his claim.  
Moreover, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Indeed, it appears that all evidence identified has been 
obtained and associated with the claims file.  Specifically, 
the information and evidence that has been associated with 
the claims file consist of the veteran's service medical 
records, post-service medical records, statements from the 
veteran's treating physician, reports of VA rating 
examinations, and personal statements made by the veteran and 
his representative in support of the claim.  The Board is 
unaware of any additional pertinent evidence, which is 
available in connection with this appeal.  

The Board observes that in a letter dated in December 2000, 
the veteran's representative noted that the scores from 
psychological testing during a July 2000 hospitalization were 
not associated with the claims file.  The representative 
argued that such scores must be associated with the claims 
file prior to an adjudication of the claim.  The Board notes 
that although the July 2000 hospitalization report does not 
contain the actual scores of the various psychological 
testing, the report does fully explain the findings of the 
psychological tests.  The Board finds that the psychologist's 
explanations and interpretations of the test results are 
sufficient to fully adjudicate the veteran's case.  In this 
regard, the Board has no competence to interpret scores from 
psychological testing.  The psychologists who performed the 
tests are in the best position to interpret the results of 
the psychological testing.  Therefore, the Board finds that 
it is unnecessary to remand the case to the RO for the 
purpose of obtaining July 2000 psychological testing scores.  

The Board realizes that the veteran reports that he is in 
receipt of Social Security Administration (SSA) disability 
benefits.  However, the veteran states that he is in receipt 
of such benefits due to a diagnosis of having schizophrenia 
not PTSD.  VA has no obligation to obtain records from SSA 
unless there is an indication that they are relevant to the 
claim.  See Murincsak v. Derwinski, 2 Vet. App. 363  (1992).  
In the instant case, there is no such indication.  Given the 
foregoing, the Board finds that the VA has satisfied its 
duties to notify and assist the veteran in this case.  
Therefore, further development and further expending of VA's 
resources is not warranted.  Accordingly, the Board is 
satisfied that all relevant facts have been properly 
developed and no further VA assistance is required to comply 
with the duty to assist.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).





New and Material Evidence

As noted in the introduction, during the pendency of this 
appeal, the RO apparently determined, in a November 1999 
Supplemental Statement of the Case, that new and material 
evidence had been presented, and the veteran's claim for 
service connection for PTSD was reopened.  However, under 
Barnett, the Board is not bound by the RO's determination in 
this regard, and the Board must also review whether new and 
material evidence has been submitted to reopen the veteran's 
claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board denied the claim for service connection for PTSD in 
December 1988.  The Board decision is final.  The RO has 
denied the veteran's request to reopen the claim of service 
connection for PTSD in September 1994, January 1995, and 
January 1996.  The veteran did not appeal these RO decisions 
and thus, they are final.  A final decision may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104, 7105.  The question now presented is whether 
new and material evidence has been presented, since the last 
RO decision (January 1996), which would permit the reopening 
of the claim for service connection for PTSD.  Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

As noted above, the claim of service connection for PTSD was 
last denied by the RO in January 1996.  At that time, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen the claim of service connection 
for PTSD.  The RO noted that there was still no diagnosis of 
PTSD of record.

It is observed that evidence received since the 1996 RO 
decision includes physician statements and medical records 
covering the period of 1986 to 2000, statements from the 
veteran, and a September 1999 RO hearing transcript.  While 
some of the evidence is redundant of evidence previously of 
record, the Board finds that the medical reports subsequent 
to the January 1996 RO decision showing a diagnosis of PTSD 
is both new and material evidence.  This evidence is new, as 
it is not cumulative or redundant of previously submitted 
evidence.  The evidence considered at the time of the January 
1996 RO decision did not include medical evidence of a 
diagnosis of PTSD.  The Board also finds that the medical 
evidence showing a diagnosis of PTSD is material.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Since the veteran has submitted new and material evidence, 
the claim for service connection for PTSD is reopened.  The 
Board must next consider whether service connection is 
warranted for PTSD.

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

The veteran claims that he has PTSD based on service 
stressors.  Generally, the veteran's asserted stressors 
include being involved in what he called a prisoner of war 
(POW) training program while in service, and while stationed 
in North Dakota he claims that his stressors included working 
several hours a week, being mistreated by the locals, and 
engaging in a bar fight over a woman.  He also claims that 
his stressor involved offering support for the evacuation of 
refugees from Vietnam.  

The veteran's service personnel records show that he 
completed survival and water survival training in 1973.  His 
military occupational specialty was that of an in-flight 
refueling operator.  The veteran was not awarded any 
decorations evincing combat.  He was awarded the Air Medal 
due to providing critical aerial refueling to tactical 
fighters who supported the massive evacuations from Cambodia 
and Vietnam and who were involved in the recovery of a 
merchant vessel.  The medal fails to show that the veteran 
was actually engaged in any combat.

A review of the record shows that in 1985, the veteran 
piloted a plane that crashed.  He and the passengers of the 
plane sustained serious injuries.  Multiple post-service 
medical reports also show that the veteran has a history of 
alcohol dependency.  The veteran reported that he began 
drinking heavily following his airplane crash.

In adjudicating the claim of service connection for PTSD, the 
Board notes that the case turns on whether the veteran 
currently has PTSD.  In this regard, the record contains 
reports showing that the veteran has PTSD and there are also 
reports which show that the veteran does not have PTSD.  The 
Board finds that the reports which show that the veteran does 
not have PTSD is more probative than the reports showing a 
diagnosis of PTSD.

In November 1996, the veteran was diagnosed as having PTSD.  
It appears that such diagnosis was based on the veteran's 
self reported history of having the condition.  There are no 
findings showing how the examiner came to a diagnosis of 
PTSD.  As such, the credibility of the diagnosis is suspect.  

In April 1998, Dr. Wells related that the veteran was engaged 
in combat while in Vietnam.  Dr. Wells noted that the veteran 
had daily memories and re-experienced war incidents, and that 
the veteran had sweating palms with loud noises or low flying 
aircraft.  He stated that the veteran would avoid 
conversations and activities related to war and that his 
sleep was interrupted by intrusive dreams.  Dr. Wells 
concluded that the veteran suffered from typical PTSD 
symptoms and the dissassociative episodes were mistakenly 
diagnosed as schizophrenia.  The Board notes that Dr. Wells' 
diagnosis of PTSD was primarily based on the veteran's 
history of being in combat.  It is interesting to note that 
the veteran has been considered an unreliable historian.  He 
was also deemed to be unrealistic and grandiose in his self-
appraisal.  (See June and July 2000 hospital reports).  The 
service personnel records show that the veteran's military 
occupational specialty was that of a refueling operator.  In 
this capacity, the veteran provided refueling to tactical 
fighters who supported the massive evacuation of Cambodia and 
Vietnam and the recovery of a merchant vessel.  Several 
reports of record show that the veteran denied that he 
actually was engaged in combat with the enemy.  Moreover, the 
Board finds it interesting to note that Dr. Wells did not 
report a specific combat incident which was responsible for a 
diagnosis of PTSD.  In light of the veteran's history of 
being grandiose in his self appraisal and the fact that he is 
an unreliable historian, as well as the fact that his service 
record does not support a finding that he engaged in combat 
with the enemy, the Board finds that a diagnosis of PTSD 
based on a history of combat service, lacks probative value.  
See LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  It is noteworthy to mention 
that Dr. Wells stated that he reviewed the veteran's chart.  
However, it is apparent that a thorough review of the record 
was not accomplished as Dr. Wells fails to comment on the 
fact that the veteran's service records are negative for a 
finding of the veteran engaging in combat.  In addition, 
there are statements in the record by the veteran which 
indicates that he was not engaged in combat with the enemy.

The Board notes that in May 1998, the RO received a medical 
report from Dr. Levy.  The psychiatrist stated that he was 
providing the report in connection with the veteran's claim 
for VA benefits.  Dr. Levy noted the veteran's alleged 
stressors of being in a POW training program; rescuing 
soldiers during the Vietnamese take over of Cambodia, Laos in 
South Vietnam; and his experiences while stationed in North 
Dakota (i.e., working 100 hours a week).  Dr. Levy stated 
that the veteran's nightmares, social isolation, anger, 
hypervigilance were symptoms of PTSD.  He concluded that it 
was medically certain that the veteran's psychiatric 
pathology began during and was to a great extent precipitated 
by his experiences in service.  The examiner diagnosed PTSD.  
The Board notes that Dr. Levy related that it was difficult 
to get exact information from the veteran regarding his 
experiences due to his tangential circumstantial speech.  In 
light of the fact that exact information could not be 
elicited from the veteran, it appears that Dr. Levy based his 
diagnosis of PTSD on incomplete or inaccurate data.  A 
diagnosis on this basis has minimal probative value, 
especially in light of the more complete opinions of record.  
Moreover, the Board finds it interesting that Dr. Levy's 
opinion did not contain an explanation as to why the 
veteran's reported stressors were sufficient to justify his 
diagnosis of PTSD.

A July 1998 VA psychiatric report reveals a diagnosis of 
PTSD.  It appears that the diagnosis of PTSD was based on the 
veteran's reported stressors of being in a POW training 
program, and his experiences while stationed in North Dakota 
(i.e., working 100 hours week).  The psychiatrist noted that 
the veteran reported that while in service he was trained in 
air refueling.  He stated that the veteran reported that he 
flew out of Thailand over Vietnam to refuel American aircraft 
during the Vietnam War.  The Board observes that the veteran 
did not describe any specific stressful event with respect to 
those duties.  In October 1998, the same psychiatrist who 
examined the veteran in July 1998 once again diagnosed the 
veteran as having PTSD.  The Board notes that the 
psychiatrist gave no probative rationale for his finding that 
the veteran had PTSD due to service stressors.  There was no 
explanation as to why the veteran's alleged stressors were 
adequate to support a diagnosis of PTSD.  In addition, the 
Board finds it curious that the psychiatrist failed to 
discuss the impact of the veteran's postservice plane crash 
in relation to his diagnosis of PTSD.  Given the foregoing, 
the probative value of the VA psychiatrist's July 1998 and 
October 1998 opinion that the veteran had PTSD due to service 
lacks probative value, especially in light of the more 
complete opinions of record showing that the veteran does not 
have PTSD.

While the record shows that physicians have diagnosed the 
veteran as having PTSD, the Board observes that numerous 
reports indicate that the veteran does not have PTSD.  In 
this regard, the Board will briefly examine the veteran's 
longitudinal psychiatric history confirming the fact that he 
does not have PTSD.  When examined by VA in June 1984, the 
veteran reported that he participated in the evacuation of 
Saigon.  His conversation revolved around the Air Force not 
preparing him for civilian employment.  The examiner noted 
that the veteran did not have flashbacks, nightmares, or 
intrusive imagery of traumatic events.  The examiner reported 
that there were no real substantiated traumatic events to 
which the veteran may be referring back.  The psychiatrist 
determined that the veteran did not have PTSD.  It is 
interesting to note that during psychiatric hospitalization 
in October 1984, it was noted that the veteran's main mission 
was to be able to obtain VA benefits for PTSD.  The veteran 
prematurely left the hospital due to feeling that he was not 
getting anywhere and that he should immediately be given 
benefits.

A June 1985 psychiatric examination report reveals the 
veteran complained of being frustrated.  During the 
examination, the veteran informed the examiner that he had a 
claim pending for PTSD and that he had stress from wondering 
how his claim for PTSD would be decided.  The examiner 
assessed the veteran as having a possible adjustment disorder 
with depressed mood secondary to a recent accident (post 
service airplane crash).  Other psychiatric reports from 1985 
show that the veteran was diagnosed as having a major 
depressive episode, and/or schizoid personality/paranoid 
personality.  PTSD was not diagnosed

In February 1993, the veteran underwent psychosocial 
assessment in a hospital.  It was determined that the 
veteran's postservice head trauma from an airplane crash was 
the root of his psychiatric symptoms.  Neuropsychological 
examination in April 1993 including several diagnostic tests, 
revealed that the veteran was experiencing organicity, 
frontal lobe dysfunction with focus in the orbital, pre-
frontal area of the right hemisphere.  The neuropsychologist 
stated that this type of brain damage was consistent with a 
head injury and would produce several symptoms such as 
denial, confusion, delusional thoughts, time distortion, as 
well as impulsive explosiveness.  He also stated that the 
veteran's reasoning would be concrete, his memory would be 
impaired and he would have a reduced tolerance to stress.

On VA examination in March 1994, the veteran reported flying 
some missions over Vietnam while stationed in Thailand in 
1975.  He also described his POW training experiences.  The 
VA examiner noted that the veteran had a number of recurring 
memories of his POW training, but concluded that the training 
did not appear to be the kind of traumatic situation which 
was usually involved in PTSD cases.  The examiner 
specifically stated that the veteran's POW experience would 
not be an adequate stressor for a diagnosis of PTSD and that 
it was more likely that his aircraft crash in 1985 gave rise 
to his anxiety.  In response to the VA psychiatrist's 
assessment of him not having PTSD, the veteran called the 
psychiatrist for the purpose of providing him more detail 
regarding his POW training program.  The VA psychiatrist 
stated that as a result of the additional information, he did 
not believe that the veteran's diagnosis of a chronic anxiety 
disorder, not related to service, should be changed.

In September 1995, the veteran was hospitalized due to 
psychiatric problems.  During this time, he underwent 
psychological and cognitive testing.  Based on the objective 
testing and examination, the veteran was diagnosed as having 
a probable organic mental disorder with mood lability, 
paranoid ideation and delusions.  Again, he was not found to 
have PTSD.

In 1996 and 1997, it appears that the veteran was shopping 
for a diagnosis of PTSD.  He reported to VA mental clinics 
indicating that he did not want treatment, but expressed his 
concern regarding his refusal to accept his current diagnoses 
of bipolar disorder and schizophrenia.  It appears, that the 
veteran felt that a diagnosis of PTSD was warranted.

The veteran underwent a VA psychiatric examination by a board 
of two psychiatrists in October 1999.  At the examination, 
the veteran described his stressors as being involved in a 
POW training program in service and his experiences while 
stationed in North Dakota.  The examiners stated that the 
veteran did not have PTSD.  The examiners reported that none 
of the stressors described while on active duty were 
consistent with the type of stressor required by DSM IV 
criterion A.  The examiners stated that the veteran did not 
describe symptoms of PTSD.  They stated that the veteran did 
not have avoidance and in fact wanted to go back to North 
Dakota to meet with prior co-workers.  They also stated that 
the veteran did not have a significant degree of anxiety and 
that he did not describe his intrusive memories.  The 
examiners reported that the veteran seemed to be suffering 
from a psychiatric disorder that was likely in the psychotic 
spectrum.  The examiners stated that the veteran may have 
schizophrenia or a schizoaffective disorder or that his 
psychosis could be directly related to the toxic effects of 
alcohol.  They noted that the veteran described a pattern of 
alcohol use that was consistent with alcohol dependence.  The 
examiners concluded that many of the veteran's symptoms could 
be explained by his heavy alcohol and drug use.  The 
psychiatrists diagnosed psychosis not otherwise specified 
(NOS), rule out schizophrenia, rule out schizoaffective 
disorder, rule out alcohol induced psychosis and alcohol 
dependence.  Once again, PTSD was not diagnosed.

In response to the board of psychiatrists' October 1999 
report, Dr. Wells submitted a letter, dated in May 2000, to 
the effect that some of the veteran's psychiatric issues were 
not brought to light during the October 1999 examination and 
therefore a diagnosis of PTSD could not be excluded.  The 
Board observes that both psychiatrists who examined the 
veteran indicated that they had thoroughly reviewed the 
veteran's complete claims file.  Therefore, it is evident 
that the psychiatrists had an opportunity to consider all 
issues with respect to the veteran's psychiatric history.

The Board finds that a hospital report covering the period of 
June to July 2000 is the most probative evidence in showing 
that the veteran does not currently have PTSD.  The purpose 
of the hospitalization was to reconcile the veteran's 
conflicting diagnosis (i.e., alcohol dependence, paranoid 
schizophrenia and PTSD).  During the hospitalization, the 
veteran reported his claimed service stressors.  He gave a 
history of being in an airplane crash after service.  The 
following tests were administered during hospitalization: The 
Minnesota Multiphase Personality Inventory-2 (MMPI2), The 
Clinician-Administered PTSD Scale (CAPS), Dissociative 
Experiences Scale (DES), Mississippi Scale for Combat-Related 
Stress, Beck Depression Inventory (BDI), Beck Anxiety 
Inventory (BAI), and the Impact of Events Scale (IES).  The 
psychologist reported that he conducted interviews and 
reviewed the medical records.  The psychologist stated that 
the results of the objective testing were valid and 
interpretable.  The psychologist reported that the results of 
the clinician administered PTSD scale indicated that the 
veteran did not meet the criteria for the disorder.  The 
Board notes that the psychologist reports that the veteran's 
symptom complaints were vague and diffuse and that there was 
no clear relationship between current symptoms and any 
previous traumatic event in the past.  His score on the 
Mississippi scale for combat related stress was well below 
the mean when compared to normative peer with similar claims 
of inservice stressors.  The 2000 hospital report is 
probative in showing that the veteran does not have PTSD.  In 
this regard, the psychologist gave detailed explanations for 
the veteran's psychiatric complaints.  The psychologist noted 
that the veteran's memories were marked by anger and 
resentment over unfair treatment in the military, but were 
not characteristic of PTSD related hyperarousal or intrusive 
symptoms.  He stated that the veteran experienced some 
disturbing memories of his survival training in the Air 
Force, but such memories were not intrusive or persistent in 
nature.  He related that the veteran's dream content was 
vague and not related to any specific traumatic incident.  He 
noted that the veteran denied dissociative flashback episodes 
or sensitivity to trauma related reminders.  When queried 
specifically about such triggers, the veteran was noted to be 
more upset about "hypothetical" losses rather than actual 
losses or traumas.  

The psychologist reported that the interdisciplinary clinical 
assessment indicated that the veteran appeared to seize on 
PTSD as an explanatory fiction to explain or "make sense 
of" his non-trauma related symptoms and his interpersonal 
and occupational failures.  When asked about any traumatic 
stress reaction or emotional distress surrounding his 
civilian plane crash, he was unable to articulate any 
symptoms related to the event.  

The psychologist concluded that the veteran did not meet the 
criteria for PTSD related intrusive symptoms and also failed 
to endorse significant hyperarousal symptoms, as he denied 
any significant hypervigilance or startle response.  The 
psychologist noted that the veteran's anger and rage 
reactions were found to be more a function of distorted 
perceptions of interpersonal interactions and perceived 
slights to his integrity, rather than a symptom of a 
hyperaroused nervous system.  The psychologist attributed the 
veteran's sleep disturbance to depression rather than to 
PTSD.  The psychologist noted that the veteran endorsed some 
avoidance symptoms, but they appeared in the context of his 
military history and life experience, to be more a function 
of a long-standing and maladaptive personality pattern rather 
than PTSD.  Moreover, it was reported that the veteran 
endorsed no clear avoidance of trauma-related triggers and 
denied any restricted affect or emotional numbing that could 
be attributed to any traumatic experience.  Based on 
objective testing, clinical interviews and a review of the 
record, the psychologist concluded that the veteran did not 
meet the criteria for PTSD, but appeared to meet the criteria 
for a psychotic disorder NOS.  The diagnoses on Axis I was 
psychotic disorder, NOS, rule out paranoid schizophrenia, 
depressive disorder NOS, and alcohol abuse.

In response to the June and July 2000 hospital reports, Dr. 
Wells submitted a letter.  In this letter, Dr. Wells stated 
that the veteran had been drinking prior to hospitalization 
and consequently the diagnostic tests results were 
misleading.  The Board rejects Dr. Wells argument in light of 
the fact that the examining psychologist stated that the 
tests results were valid and interpretable.  The Board is of 
the opinion that the psychologist who administered the test 
is in the best position to determine whether the test results 
were inaccurate due to any alcohol intoxication.  The 
psychologist in July 2000 was fully aware of the veteran's 
alcohol abuse.  There is no indication or evidence of record 
that this psychologist was inexperienced in determining 
whether tests results were inaccurate due to the veteran's 
alcohol use.

It is interesting to note that the examiner's who ruled out a 
diagnosis of PTSD accepted the veteran's reported stressors 
but found that such stressors were inadequate in supporting a 
diagnosis of PTSD.

The Board finds that the medical reports excluding a 
diagnosis of PTSD are far more probative than the reports 
showing a diagnosis of PTSD.  In general, the psychologists 
and psychiatrists which found that the veteran does not have 
PTSD, based such conclusion on objective diagnostic testing.  
Moreover, these physicians gave a detailed rational for 
determining that the veteran does not have PTSD.  Such 
rationale included an explanation for the veteran's current 
psychiatric complaints which were attributed to disorders 
other than PTSD.  In this regard, the veteran's psychiatric 
complaints were attributed to his 1985 postservice airplane 
crash, a personality disorder, schizophrenia, an anxiety 
disorder, alcohol dependency, schizoaffective disorder and 
depression.  Furthermore, many reports showing that the 
veteran did not have PTSD were based on extensive clinical 
interviews and objective testing, which at times were 
conducted over several days of psychiatric hospitalization.

On the other hand, the Board notes that the physicians who 
diagnosed the veteran as having PTSD, primarily diagnosed 
such condition on the basis of the veteran's self reported 
history.  Medical records indicate that the veteran was an 
unreliable historian.  (See June to July 2000 hospital 
reports).  The finding that the veteran is an unreliable 
historian is born out in the record.  The Board notes that in 
describing his asserted stressors on examination and during 
an RO hearing, the veteran has not been consistent pertaining 
to key and significant details of his claimed stressors.  For 
instance, in a March 1986 statement, the veteran reported 
that he was a combat flyer.  However, other reports and 
statements of record, including those from 1993 to 1996, show 
that he reported that he was a boom operator and that he 
refueled other planes.  During a March 1994 VA examination, 
the veteran stated that his missions involved refueling of 
airplanes and that at times he was shot at, but that there 
was no ground action or serious combat action during this 
time in Vietnam.  However, when examined in July 1998, he 
stated he had flashbacks of flying in combat in Vietnam.  
Moreover, it is interesting that in September 1999, the 
veteran testified that he served only in a supportive role 
(i.e. refueling other planes) in the evacuations out of 
Vietnam. 

In addition, some of the evaluation reports which show a 
diagnosis of PTSD indicate that the purpose of the evaluation 
was to lend support for the veteran's claim for VA (monetary) 
benefits.  Moreover, the physicians who diagnosed PTSD did 
not base their diagnosis of PTSD on any objective testing and 
failed to give a detailed rationale for their diagnosis of 
PTSD. 

In sum, the evidence, in totality, fails to show that the 
veteran has PTSD.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Service connection for post traumatic stress disorder is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:



? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



